Citation Nr: 9901461	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
gunshot wound of the left shoulder, claimed as secondary to 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date, prior to February 17, 
1993, for an increased rating for the service-connected PTSD.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
RO, which continued a 30 percent evaluation for the service-
connected PTSD.  By rating decision of October 1993, a 100 
percent rating was assigned for the service-connected PTSD, 
effective on February 17, 1993.  

In August 1996, the Board remanded the appeal for additional 
development of the record, to include scheduling the veteran 
for a VA examination.  The RO was informed that the veteran 
was presently incarcerated in the North Carolina Department 
of Corrections (DOC) through the year 2002, and that no such 
examination of the veteran was available.  The requested 
development was substantially completed as VA psychiatric 
opinions were obtained in August and October 1997, which 
included a review of the veterans VA claims file.  
Additionally, a records request was made of DOC in February 
1997, and while no additional information was received from 
DOC, the veteran was advised of his need to submit any 
additional records from that source.  Accordingly, no further 
development in this regard is indicated.  

The August 1996 Board Remand also noted that the veteran 
apparently had perfected an appeal from a May 1990 RO rating 
decision which continued a noncompensable evaluation for 
PTSD.  (An August 1990 RO rating decision assigned a 30 
percent evaluation for service-connected PTSD on July 16, 
1990.)  While the matter was specifically referred to the RO 
for development, the RO failed to take any action on the 
matter.  Thus, the issue of an earlier effective date is the 
subject of the Remand portion of this document.  

Finally, the Board notes that the veteran initially requested 
personal hearings both at the RO and before the Board (either 
at the RO or in Washington, D.C.), but he withdrew his 
requests by written correspondence dated in March 1996.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted, as 
secondary to service-connected PTSD, for a gunshot wound to 
the left shoulder he received during an altercation with a 
police officer in September 1985.  He asserts that, at the 
time of the incident, he was experiencing a PTSD flashback of 
his Vietnam experiences, and that the police officer appeared 
to him to be a Viet Cong.  In this way, he contends that his 
left shoulder injuries are secondary to service-connected 
PTSD.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that he has presented a well-
grounded claim of secondary service connection.  





FINDING OF FACT

No competent medical evidence has been submitted to show that 
the veteran has a current residual left shoulder disability 
due to a gunshot wound which was caused or aggravated by his 
service-connected PTSD disability.  



CONCLUSION OF LAW

A well-grounded claim of secondary service connection for a 
left shoulder disorder has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.310 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran is imprisoned and 
unavailable for VA examination.  The RO was so informed in 
writing by correspondence of the veteran received in March 
1996, and the RO issued notice to the veteran (at the address 
of the correctional facility) advising him of his duty to 
submit any additional evidence in support of his claim.  By 
telephone conversation in December 1996 with prison 
officials, the RO was advised that the veteran could be 
examined by a private fee based physician only as part of the 
veterans criminal defense or by court order, and that the 
veteran would not be transferred to a VA facility for VA 
examination.  In response, the RO had the veterans VA claims 
file reviewed by two psychiatrists and an opinion statement 
was obtained.  This development was completed in August and 
October 1997.  

Additionally, in January and February 1997, the RO made a 
request of the correctional facility for copies of any 
additional pertinent treatment or examination records.  No 
response is of record.  In November 1997, the RO was 
additionally advised that previously requested VA treatment 
records (regarding treatment for service-connected PTSD) had 
already been associated with the claims file.  Accordingly, 
the Board is satisfied that all relevant facts have been 
properly developed by the VA, to the extent reasonably 
possible, that no further action is indicated or mandated 
within the meaning of 38 U.S.C.A. § 5107 (West 1991), and 
that, given the facts of the immediate case, the veteran has 
been given the same care and consideration given other 
veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  


I.  Factual Background

As noted hereinabove, the veteran served on active duty from 
July 1968 to July 1970.  An RO rating decision dated in 
September 1982 established service connection for PTSD, and a 
10 percent evaluation was assigned from May 1982.  The 
veterans service-connected PTSD is presently evaluated as 
100 percent disabling.  

The pertinent post-service records include a September 1985 
police accident report which indicates that a police officer 
shot the veteran during a fight after the veteran pulled a 
rifle on the officer and tried to choke him, following a 
traffic violation.  

Private treatment records dated in September 1985 show 
treatment for left shoulder injuries following a September 8, 
1985 fight with a police officer.  The veterans blood 
alcohol level was noted at 34 mg/dl. 

A VA hospital discharge summary, received at the RO in July 
1986 in conjunction with a claim for an increased 
(compensable) evaluation for PTSD, shows treatment from March 
1986 to April 1986 for his left shoulder gunshot wound 
injury.  Subsequent VA treatment records show, in pertinent 
part, additional treatment in November and December 1989 for 
left shoulder pain.  

On February 1990 VA examination, the veteran was diagnosed 
with cannabis dependence, cocaine abuse, and alcohol 
dependence, by history, rule out prescription drug abuse, and 
antisocial personality disorder.  

A July 1990 VA hospital record indicates treatment for a 
suicide attempt; diagnoses were alcohol and drug dependence, 
PTSD, and the examiner could not rule out dysthymia.  At that 
time, the veteran gave a history of multiple substance abuse, 
including marijuana, cocaine, IV and Tylox, as well as 
alcohol abuse, which he stated he had quit in 1985.  

In July 1991, the RO received the veterans claim for service 
connection for left shoulder gunshot wound residuals, claimed 
as secondary to PTSD.  The veteran stated that his PTSD was 
the reason for his being shot.  

In an August 1991 VA Report of Accidental Injury the veteran 
asserts that he was shot by a county police officer in 1985 
during a fight when he was stopped for running a red light 
and after eluding the police in a high speed vehicle chase 
which followed.  

VA treatment records dated in December 1991 and January 1992 
show that the veteran was considered unable to work for the 
next three to six months as a result of drug and alcohol 
abuse.  The examiner noted to rule-out PTSD.  The veteran 
entered VA detoxification and voluntary inpatient substance 
abuse rehabilitation programs in January 1992.  Subsequent VA 
treatment records show continued treatment for PTSD and drug 
and alcohol abuse.  A VA hospital summary for treatment from 
February 1993 to June 1993 show complaints of bilateral 
shoulder pain, and limitation of motion of the shoulders on 
examination.  

A June 1993 VA Clinical Psychology Summary indicates, in 
pertinent part, that the veteran had used drugs as a means of 
self medication to numb out memories from his Vietnam past.  
His drug abuse problem was noted to be in remission 
presently.  

A March 1996 statement of the veteran indicated that he was 
incarcerated.  

In August and October 1997, the veterans claims file was 
reviewed by two VA psychiatrists and a VA records examination 
report and opinion statement was obtained.  Upon reviewing 
the veterans claims file, the examiners concluded that the 
veteran did have a rather severe personality disorder and had 
had a recurring substance abuse problem despite numerous 
treatment episodes for this.  The VA records examiners stated 
that they would not be able to say that the confrontation 
with the policeman in 1985 was due to a PTSD flashback.  
It was also opined that they would not be able to say that 
the veterans substance abuse was due to service-connected 
PTSD.  


II.  Analysis

A preliminary requirement for establishing entitlement to any 
VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that it is well grounded.  38 U.S.C.A. § 5107(a).  
The United States Court of Veterans Appeals (Court) has 
defined a well-grounded claim as a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

However, if the claim is not first well grounded, the veteran 
cannot invoke the VAs duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a).  For reasons and bases 
stated hereinbelow, the veteran has not presented a well-
grounded claim of secondary service connection for left 
shoulder disability.  

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  

The Court has held, however, that in order for a claim of 
service connection to be well grounded, there must be: (1) 
competent evidence of a current disability (a medical 
diagnosis), (2), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3), a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

The crucial determination before the Board is whether the 
veteran has presented competent evidence to show that he has 
a current left shoulder disability which was caused or 
aggravated by his service-connected PTSD.  The veteran has 
presented his lay assertions in support of his claim on 
appeal.  While post-service medical and administrative 
records show treatment in September 1985 for a left shoulder 
gunshot wound, at which time the veterans blood alcohol 
level was tested to be 34 mg/dl, the veteran has not 
submitted any medical evidence linking his left shoulder 
gunshot wound injuries to service-connected PTSD or 
manifestations related thereto.  No private or VA examiner 
has stated that the veterans left shoulder gunshot wound 
residuals are the result of the service-connected PTSD or due 
to a PTSD flashback.  To the contrary, the August 1997 VA 
records examination report showed no such relationship in 
that a VA examiner was not able to say that the September 
1985 altercation with a local policeman was due to a PTSD 
flashback.  The VA examiner was additionally unable to link 
the veterans alcohol abuse to service-connected PTSD.  This 
VA opinion was subsequently confirmed in October 1997.  

The Board has noted the June 1993 VA clinical psychology 
summary which indicates that the veterans prior drug abuse 
(presently in remission) was a means of self medication of 
numb out memories of his Vietnam experiences.  However, this 
statement is not sufficient evidence of a well-grounded claim 
of service connection for left shoulder gunshot wound 
injuries secondary to PTSD, as it does not serve to show that 
the injuries were due to any symptom of service-connected 
PTSD or a PTSD flashback.  The June 1993 summary does not 
serve to establish that the veterans September 1985 shoulder 
injuries, in particular, were the result of symptoms of 
service-connected PTSD or that he was experiencing a PTSD 
flashback at that time.  As such, the veteran has not met his 
initial burden of submitting a well-grounded claim of 
secondary service connection.  

The Board has reviewed and considered the veterans several 
written statements.  The veteran presently claims that he had 
a PTSD flashback at the time of the September 1985 
altercation with a policeman, but his assertions are not 
supported by competent evidence, especially by the evidence 
prepared at the time of the incident.  No contemporaneously 
prepared documentneither the September 1985 police accident 
report, nor the September 1985 treatment recordsrefer to 
the service-connected PTSD or flashback or other 
manifestations to support the veterans theory of secondary 
service connection.  Hence, his lay assertions referable to 
the questions of medical diagnosis and causation cannot 
constitute competent evidence to render the claim well 
grounded under 38 U.S.C.A. § 5107(a).  

With claims that are not well grounded, the VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  

In this instance, VA has not been put on notice that any 
additional relevant evidence exists, or could be obtained, 
which, if true, would make the veteran's claim "plausible."  
Robinette, 8 Vet.App. at 80.  Consequently, a second remand 
is not appropriate under the facts of this case.  The RO 
fulfilled its obligation under Section 5103(a) in the 
December 1991 Statement of the Case and Supplemental 
Statements of the Case, as well as by correspondence directed 
to him in prison in May and August 1996, in which the veteran 
was informed of the reasons for the denial of his claim.  
Furthermore, by this decision, the Board is informing the 
veteran of evidence which is lacking and what is necessary to 
make his claim, as set forth above, well grounded.  

In the absence of a well-grounded claim, service connection 
is not warranted.  Hence, the appeal is denied.  Boeck v. 
Brown, 7 Vet.App. 14 (1994).  




ORDER

As the veteran has not submitted a well-grounded claim, 
secondary service connection for the residuals of a left 
shoulder gunshot wound is denied.  



REMAND

The veteran has asserted that the service-connected PTSD 
warrants not only an evaluation in excess of 30 percent prior 
to February 17, 1993, but that such an evaluation is 
warranted from a September 1985 altercation with a policeman.  
A careful review of the claims folder shows, as noted in the 
Boards August 1996 Remand, that the veteran apparently 
completed an appeal of a May 1990 RO rating decision which 
denied a claim for an increased (compensable) evaluation for 
the service-connected PTSD.  As the RO failed to take any 
action requested by the Board in the August 1996 Remand, this 
matter still must be addressed by the RO.  

The claims file includes the veterans October 1989 claim for 
an increased (compensable) evaluation for PTSD, not 
previously considered at the RO in the adjudication of his 
claim for an earlier effective date.  Consequently, the 
veterans claim of an earlier effective date for a 
compensable rating for the service-connected PTSD prior to 
July 16, 1990 must the subject of additional action by the 
RO.  

The duty of the VA is to assist claimants in the development 
of facts pertinent to their claims, as set forth in 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.103 and 3.159 (1997), 
requires that the VA accomplish additional development of the 
record if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  In view of the 
above, this case is REMANDED for the following:  

1.  The RO should take appropriate action 
to once again address the question of 
entitlement to an earlier effective date, 
to include prior to July 16, 1990, for 
the assignment of increased compensation 
for the service-connected PTSD.  All 
indicated development should be taken in 
this regard.  

2.  Thereafter, the veteran and his 
representative should be notified of the 
determinations concerning the earlier 
effective date questions raised in 
connection with this appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and should be given 
the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of any claim on appeal.  The veteran need take no 
action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
